Citation Nr: 1420640	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  07-28 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for left shoulder strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty in the Army from June 1985 to March 1988, January 1991 to May 1991, August 2001 to November 2001, and from January 2004 to March 2005, with service in the Southwest Asia Theater of Operations from March 2004 to February 2005.  He served in the Army National Guard of Texas from August 1991 to December 1995, with an overlapping period of service in the Army National Guard of Colorado from August 1991 to December 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted service connection for left shoulder strain and an initial noncompensable evaluation.  

The rating assigned for the left shoulder was subsequently increased to 10 percent effective March 23, 2005 in a May 2007 rating decision.  The claim was remanded by the Board in December 2010 for additional development. 

In a decision dated in November 2012, the Board, in pertinent part, denied the claim of entitlement to an initial rating in excess of 10 percent for left shoulder strain.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a January 2014 Memorandum Decision, vacated that part of the Board's November 2012 decision that denied the claim of entitlement to an initial rating in excess of 10 percent for left shoulder strain, and remanded the case for compliance with the terms of the Memorandum Decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional development is necessary in order to comply with the terms of the Court's Memorandum Decision.  Specifically, another examination of the Veteran's left shoulder is required, and his claim must be referred to the Director of Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination.  The examiner must fully describe all current impairments of the Veteran's service-connected left shoulder disability, to include observable manifestations of pain upon range of motion testing and limitation of motion after repetitive testing.  The examiner must comment on whether pain could significantly limit functional ability during flare-ups.  All indicated tests and studies must be performed, to include examination of the left shoulder under weight-bearing conditions, if feasible.  

2.  Following the above, refer the Veteran's claim for increased initial rating for left shoulder strain to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b). 

3.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



